Appeal by *590the People, as limited by their brief, from so much of an order of the County Court, Suffolk County (Weber, J.), dated October 19, 1998, as granted that branch of the defendant's motion which was to dismiss counts one and four of Suffolk County Indictment No. 1044/97.
Ordered that the order is reversed, on the law, that branch of the motion is denied, the counts are reinstated, and the matter is remitted to the County Court, Suffolk County, for further proceedings.
It was improper for the County Court to dismiss two counts of the indictment. This was not the rare and “unusual case that cries out for fundamental justice beyond the confines of conventional considerations” (People v Beige, 41 NY2d 60, 62-63 [concurring opn by Fuchsberg, J.]; see, People v Insignares, 109 AD2d 221). S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.